United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60249
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTONIO D. FISHER,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                      USDC No. 3:04-CR-110-ALL
                        --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Antonio D. Fisher appeals his conviction of distribution of

more than 50 grams of cocaine base, for which he was sentenced to

168 months of imprisonment.   He argues that the district court

erroneously admitted certain testimony and evidence.     He also

argues that the district court’s cumulative errors require

reversal.   Fisher did not object to the admission of any of the

disputed testimony or evidence at trial.     Accordingly, we review




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60249
                                  -2-

his claims for plain error.     United States v. Berry, 977 F.2d

915, 918 (5th Cir. 1992).

     First, Fisher argues that his statement regarding his

address, which linked him to the cell phone to which the drug

deal-related calls were placed, did not fit within the routine

booking question exception to Miranda v. Arizona, 384 U.S. 436

(1966), and that the district court erred by not holding a

hearing outside of the presence of the jury to determine the

admissibility of the statement.    The record contains no evidence

concerning when, or under what circumstances, Fisher provided

agents with his address.    His argument that the routine booking

exception does not apply is speculative, since the exception in

fact covers a person’s address.    Accordingly, he has not shown

that the district court plainly erred by admitting testimony

related to his address.     See United States v. Calverley, 37 F.3d

160, 162-64 (5th Cir. 1994) (en banc).

     Fisher also argues that the district court erred by allowing

Agent Edwards to testify to hearsay evidence in violation of the

Confrontation Clause.   Any error in the admission of Agent

Edwards’s testimony was harmless because the declarant

subsequently testified to the same statements and was subject to

cross-examination thereon.    Accordingly, the district court did

not plainly err by allowing the testimony.     Id.

     Fisher next argues that the district court erroneously

admitted cell phone records without proper authentication.    Agent
                            No. 05-60249
                                 -3-

Edwards’s testimony—that his cell phone bill was his own and that

Fisher’s alleged cell phone bill reflected the calls placed to it

during the investigation and operation—provided sufficient

evidence to support a finding that the records in question were

authentic.   See FED. R. EVID. 901(a)(1); United States v. Wake,

948 F.2d 1422, 1434-35 (5th Cir. 1991).    Once their authenticity

was established, it was the province of the jury to determine the

weight afforded to the records.     See Wake, 948 F.2d at 1435.

Accordingly, Fisher has not demonstrated that the district court

plainly erred by admitting the cell phone records into evidence.

See Calverley, 37 F.3d at 162-64.

     Finally, Fisher argues that the cumulative effect of the

district court’s combined errors related to the admission of his

address and the cell phone records was so prejudicial as to

warrant reversal.    The district court did not err in admitting

the evidence.    Accordingly, there is no cumulative error

warranting reversal.    See United States v. Bell, 367 F.3d 452,

471 (5th Cir. 2004).

     AFFIRMED.